DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim 1, drawn to a biogas and biomethane production system.
Group II, claims 2-9, drawn to a biogas refining process.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the Groups lack unity of invention because even though the inventions of the Groups require the common technical features of a compressor, absorption towers, an adsorber, a cooling tower, and a dryer, these common technical features do not constitute a special technical feature as they do not make a contribution over the prior art in view of Funk, US 2008/0134754 (published 6-12-08) or Curioni, BR-PI0504929 (2007) (listed in applicant’s 10-8-19 IDS) (English machine translation).  Funk teaches a compressor 10/20, washing (absorption) columns 25/30, an adsorber 1, a cooler 95, and a dryer 110.  See Funk at, e.g., par. 31-45; Figs. 1-7.  Curioni teaches a compressor, a washing (absorption) column, a filter comprising a gas-capturing solid material (i.e. an adsorber), hydraulic turbine (which functions as a cooler since E is extracted from the fluid traveling therein), and a dryer.  See Curioni at, e.g., claims.  Although it is not totally clear whether Curioni employs multiple washing (absorption) columns, even if not, this would not be a patentable difference: the duplication of prior art parts has been held to be an obvious variation.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); Petroleo Brasileiro S.A.-- Petrobras v. Comm’r of Patents and Trademarks, 2 USPQ2d 1720, 1721-22 (D.D.C. 1987) (affirming BPAI conclusion that using multiple reactors would have been obvious to one of skill in the art where the prior art teaches only a single, similar reactor); MPEP 2144.04 VI. B.  As such, the requisite unity of invention is lacking a posteriori.
In a 2-12-21 telephone conversation with Josue Villalta, Esq., atty. Villalta provisionally elected without traverse to prosecute the invention of Group II, claims 2-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 1 is withdrawn from further consideration by Examiner per 37 CFR 1.142(b) as drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by Examiner before the/any patent issues. See MPEP § 804.01.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, applicant’s foreign priority claim cannot be perfected/applied at this time, since applicant has not provided the Office with a certified English translation of the Portuguese-language foreign priority document BR102017024793-7.  See 35 U.S.C. 119(b)(3).  Applicant’s foreign priority claim/date cannot be applied unless and until such a certified English translation of applicant’s foreign priority document is received.

Drawings
Applicant’s 10-8-19 drawings are provisionally accepted.  Due to their complexity, applicant’s assistance in ensuring that all component labels in the drawings are correctly identified in the specification and vice versa is requested.  37 CFR 1.3 (duty of courtesy).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “the water used in the process” and “the gas” in step/part 2 thereof, “the removal of CO2-carbon dioxide and H2S-Hydrogen Sulfide Gas” in step/part 3 thereof, “the operating sensors” in step/part 4 thereof, and “the unit” in step/part 5 thereof, but does not also recite “water” (or “water used in the process”), “a gas”, “a removal of…” (or simply “removal of…”), “operating sensors”, and “a unit”.  Thus, claim 2’s quoted recitations lack sufficient antecedent bases, rendering claim 2 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  Applicant is hereby advised that, as independent claim 2 is rejected for deficiencies under 35 USC 112(b)/2nd par., all claims depending therefrom also contain such deficiencies and are likewise rejected (unless the deficiencies are resolved by the dependent claim’s own limitations) - cure thereof is required for any and all claims affected even if any such claim were otherwise found allowable.  See, e.g., In re Jolly, 80 USPQ 504, 504-05 (CCPA 1949) (holding that dependent claims of indefinite claims are thusly indefinite), and Ex parte Kristensen, 10 USPQ2d 1701, 1702-04 (BPAI 1989) (same); 35 USC 112(d)/4th par.
Claim 2 is also rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: i) step/part 1 of the claim recites that biogas “is compressed by a biogas compressor (73) according to its composition, with a stabilized pressure”, and step/part 2 of the claim recites “the temperature of the water used in the process how the P and T values are calibrated and/or stabilized; secondly, the meaning of “according to its composition” in steps/parts 1-2 is unclear; and thirdly, it is unclear whether step/part 2’s “its composition” refers to the water, the gas, or both.  Regarding ii), it is unclear how the biogas of steps/parts 1-3 turns into (or replaced with, or supplemented with?) step/part 4’s biomethane, and what happens to step/part 3’s biogas.  These issues cause a significant amount of confusion as to claim 2’s scope and how to avoid infringement thereof (MPEP 2173.02), rendering claim 2 rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.
Claim 2 is also rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. as being potentially internally inconsistent/contradictive: step/part 5 thereof recites “BIOMETHANE is sent to a SILOXANE absorption tower (02) where SILOXANE removal occurs”, which is understood to be a positive/required step, but then goes on to recite that “the SILOXANE absorption tower (02) will only be installed in the unit when BIOMETHANE is contaminated with this agent[,]” which is understood to mean that step/part 5 is not necessarily required (i.e. isn’t required if no siloxane is present).  Trs. of Columbia Univ. v. Symantec Corp., 117 USPQ2d 1659, 1665 (Fed. Cir. 2016) (stating that an internally contradictive/inconsistent claim is indefinite and thus properly rejected as such under 35 U.S.C. 112(b)/2nd par.).  Step/part 5 would be definite per 35 U.S.C. 112(b)/2nd
Claim 2 is also rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because its recitation in step/part 7 of “according to all safety standards” is subject to multiple, differing, reasonable interpretations as to what would meet or infringe “all safety standards”, since safety standards/requirements vary (at times greatly) from jurisdiction to jurisdiction.  MPEP 2173.05(b) II & IV.  Since the claim does not define “all safety standards”, and specification limitations are not read into the claims (see MPEP 2145 VI), claim 2 is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  See also MPEP 2173.02.  While “according to all safety standards” has been interpreted for examination purposes (MPEP 2173.06) via the broadest reasonable interpretation standard (MPEP 2111) as meaning via any standard industry practice (even if not specifically noted in the prior art), this rejection needs addressing.
Claim 2 is also rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because its recitation in step/part 8 of “using the same technologies available for supply of vehicles with CNG compressed natural gas” is subject to multiple, differing, reasonable interpretations as to what would meet or infringe said recitation, since technologies for supplying CNG to vehicles can vary from place to place.  MPEP 2173.05(b) II & IV.  Since the claim does not define the quoted recitation, and specification limitations are not read into the claims (see MPEP 2145 VI), claim 2 is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par.  See also MPEP 2173.02.  While the quoted recitation has been interpreted for examination purposes (MPEP 2173.06) via the broadest reasonable interpretation standard (MPEP 2111) as moot, i.e. if the biomethane is supplied to motor vehicles, the quoted recitation is deemed to be met/satisfied, this rejection needs addressing.
Claim 5 is rejected for indefiniteness under 35 U.S.C. 112(b)/2nd par. because it is unknown what will meet or infringe “other industrial applications”, causing confusion as to the claim 5 is rendered indefinite and rejected under 35 U.S.C. 112(b)/2nd par. as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 2-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Funk, US 2008/0134754 (published 6-12-08).  Regarding claim 2, Funk teaches a method of purifying 1 comprising iron sponge (i.e. iron oxide) catalyst 5 that adsorbs H2S (see id. at, e.g., par. 15 and 32-33; Figs. 1-2) to form iron sulfide and water (the iron oxide is recharged/regenerated as needed, indicating that the iron sponge is indeed an oxy-catalyst as claimed), b) pressurizing biogas in a compressor 10/20 (see Funk at, e.g., par. 16-17 and 34-35; Figs. 1 and 3), c) sending the compressed biogas to scrubbing/absorption towers 25/30, where CO2 is removed by countercurrent contact with water (see id. at, e.g., par. 18-19 and 36-38; Figs. 1 and 4) that has been cooled as desired beforehand (see id. at, e.g., par. 21, 38, and 41-43; Figs. 1 and 6), d) drying the biomethane (i.e. biogas relieved of H2S and CO2 contaminants, see id. at, e.g., par. 2, 7-8, and 11-12) to remove excess moisture therefrom (see id. at, e.g., par. 22-23 and 44-45; Figs. 1 and 7), e) pressurizing and storing (at least temporarily, i.e. in storage tanks or pipelines) the dried biomethane, which is considered to be ready for use in motor vehicles as claimed, and f) supplying the dried biomethane to vehicles (i.e. tanker trucks) as claimed (see id.).  Although Funk differs from the claimed method in that i) its H2S adsorption/removal (i.e. step a) above) occurs before its step of removing CO2 with countercurrent water (i.e. step c) above) rather than thereafter as claimed, and ii) Funk does not cool its biogas before inflowing it into its step c) scrubbing/absorption towers, these are not considered to be patentable differences for the reasons detailed below.
Regarding i), notwithstanding the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put Funk’s H2S removal step/equipment downstream of its CO2 scrubbing/absorption towers (i.e. to conduct step a) after step c), thus making the step b) pressurization the first step as claimed).  See MPEP 2144.04 VI C (stating that rearranging prior art parts is prima facie obvious), citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA See Ex parte Rubin, 128 USPQ 440 (BPAI 1959); MPEP 2144.04 IV.C.  In making the prima facie obvious modification, at least some H2S would reasonably be expected to be absorbed along with CO2 by the countercurrently flowing water in Funk’s scrubbing/absorption towers, since H2S is at least partially water-soluble and had not yet been removed.  See also Funk at par. 8 (CO2 and H2S are known to be absorbed in/by countercurrently-flowing water).
Regarding ii), Funk teaches that the CO2 scrubbing/absorption step can desirably be optimized by “controlling the water temperature”, and notes that “Henry’s Law dictates that the solubility of gases decreases with increasing water temperature” (and, similarly, with increasing gas T).  See Funk at, e.g., par. 19 and 38.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool Funk’s pressurized biogas (e.g. in a cooling tower, esp. since no structural limitations of such a tower are claimed) in addition to its specifically-taught cooling of its scrubbing water before inflowing both the pressurized biogas and scrubbing water into its scrubbing/absorption towers (i.e. cooling the biogas between steps b) and c) detailed above), to achieve Funk’s taught motivation of desirably maximizing/optimizing the solubility of the CO2 and H2S contaminants in the scrubbing water and thus achieving a more efficient/complete removal thereof from Funk’s biogas.  MPEP 2143 G.
Regarding claim 3, given that 1 bar is slightly below the ~1.013 bar of ambient P, and that Funk’s step b) pressurizes its biogas as detailed above in claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention See MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This is especially so in view of Funk’s teaching that its scrubbing/absorption step c) can be operated at varying P values as desired, to achieve optimal (i.e. maximum) contaminant removal from the biogas.  See Funk at, e.g., par. 19 and 38; MPEP 2143 G.
Regarding claim 4, given that 30oC is slightly above the ~25oC of ambient T, that 1oC is slightly above the freezing point of water (such as Funk’s scrubbing water), and that Funk’s step c)’s scrubbing water was cooled before flowing into its scrubbing towers as detailed above in claim 2 (and cooling Funk’s pressurized biogas before flowing it into Funk’s step c) scrubbers, given the prima facie obviousness thereof as also detailed above in claim 2), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired T to which to cool Funk’s scrubbing water and Funk’s step b)’s pressurized biogas before inflowing both the pressurized biogas and scrubbing water into its scrubbing/absorption towers, such as within the claimed range, via routine experimentation.  MPEP 2144.05, citing In re Aller.  This is especially so in view of Funk’s teaching that its scrubbing/absorption step c) can be operated at varying T values as desired, to achieve optimal (i.e. maximum) contaminant removal from the biogas (see Funk at, e.g., par. 19 and 38), and the fact that cooling below the claimed range’s low endpoint of 1oC would undesirably freeze Funk’s scrubbing water.  MPEP 2143 G.
claim 5, the spent scrubbing water loaded with CO2 (and with H2S, given the prima facie obvious removal of at least some H2S in Funk’s scrubbing/absorption step c) as detailed above in claim 2) is regenerated/rejuvenated by liberating/releasing the contaminants it is loaded with; the liberated/released contaminants may then be processed as claimed.  See Funk at, e.g., par. 39-40; Figs. 1 and 5.
Regarding claim 6, Funk’s scrubbing water is regenerated/rejuvenated (constantly) as detailed above in claim 5.  See id.  As such, replacement needs thereof and the reasons therefor (which are considered to be either a property or intended result of performing the prima facie obvious claimed method) are reasonably expected to be as claimed; it would not be reasonable to expect different results when performing identical or at least substantially similar steps.  MPEP 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See also MPEP 2144.01 (regarding use of reasonable inferences from prior art teachings in obviousness rejections).
Regarding claim 7, Funk either explicitly and/or implicitly employs sensors throughout its process as claimed.  See Funk at, e.g., par. 13 (programmed specifications at check valve), 16 (“adequate pressure” implies sensing and controlled adjusting as needed), 18 (adequate quantity of water), 19 (adequate contact time), 21 (monitoring and controlling water T), 22-23 (product gas quality monitoring and recycling of inferior product gas back into the process for further purification), 33 (duplicate adsorbers enabling one to adsorb H2S while the other is being regenerated implies a sensor and controller to determine when one adsorber needs regenerating and/or when the other is sufficiently regenerated), 35 (variable frequency drive “VFD” compressor motor implies a sensor and controller to ensure desired pressurization), 37 (VFD pump employed to ensure water delivery remains at “a predetermined flow rate”, implying flow 
Regarding claim 8, Funk teaches that “the keys to successful [contaminant] scrubbing [from biogas] are contact time, [scrubbing] water volume and [bio]gas pressure.”  See Funk at, e.g., par. 10.  As the biogas’ P is related to its V via PV = nRT, given the prima facie obviousness of ascertaining and employing desired biogas P and T values to optimize the purification thereof (as detailed above in, e.g., claims 2-4), it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired V of biogas to be processed in a given unit of time (e.g. per hour as claimed), such as within the claimed range, via routine experimentation.  MPEP 2144.05, citing In re Aller.
Regarding claim 9, Funk analyzes its product biomethane (e.g. for purity levels, i.e. residual contaminant concentrations) and rejects biomethane of unsuitable quality by recycling it back to its scrubbing/absorption step c) for further processing/purification, i.e. interrupts the final compression and storage thereof when unsuitable quality is detected.  See Funk at, e.g., par. 22, 34-35, and 44-45; Figs. 1, 3-4, and 7.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired H2S impurity level for the product biomethane, such as that claimed, via routine experimentation.  MPEP 2144.05, citing In re Aller.


Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ February 19, 2021
Primary Examiner
Art Unit 1736